No. DA 06-0166

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2006 MT 315N

                                                 _____________________________________

STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

GEORGE WILLIAM PARRISH,

              Defendant and Appellant.

                                                 _____________________________________


APPEAL FROM:         District Court of the Eleventh Judicial District,
                     In and for the County of Flathead, Cause No. DV-05-778(A),
                     The Honorable Ted O. Lympus, Presiding Judge.


COUNSEL OF RECORD:

              For Appellant:

                     George William Parrish (pro se), Deer Lodge, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Mark W. Mattioli, Assistant
                     Attorney General, Helena, Montana

                     Ed Corrigan, Flathead County Attorney; Daniel M. Guzynski, Deputy
                     County Attorney, Kalispell, Montana

                                                 _____________________________________

                                                         Submitted on Briefs: October 18, 2006

                                                                   Decided: December 5, 2006
Filed:

                    ____________________________________________
                                        Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.



¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court's quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     A jury in the Eleventh Judicial District Court, Flathead County, convicted George

William Parrish of two counts of sexual intercourse without consent and two counts of

sexual assault. We affirmed the convictions on direct appeal. See State v. Parrish, 2005

MT 112, 327 Mont. 88, 111 P.3d 671. Here, Parrish appeals the District Court’s denial of

his petition for postconviction relief. We affirm.

¶3     Parrish, who appears pro se, lists seven issues in his brief on appeal.

¶4     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2003, which provides for

memorandum opinions. The issues Parrish raises on appeal are clearly controlled by

settled Montana law. The issues concerning two of his claims--that his trial counsel was

ineffective for failing to timely pursue a Batson challenge and that the trial judge should

have independently held a Batson hearing--were or could have been raised on direct

appeal and, as a result, may not be raised in a petition for postconviction relief. See Ford

v. State, 2005 MT 151, ¶ 14, 327 Mont. 378, ¶ 14, 114 P.3d 244, ¶ 14 (citation omitted).


                                              2
Parrish’s remaining claims are barred because he did not support them with appropriate

facts and legal authority as required by § 46-21-104(1)(c) and (2), MCA.

¶5    Affirmed.


                                                      /S/ KARLA M. GRAY



We Concur:

/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
/S/ JIM RICE
/S/ BRIAN MORRIS




                                           3